Exhibit 31.1 CERTIFICATIONS I, Katherine West, President of TIME ASSOCIATES, INC., Inc. certify that: 1. I have reviewed this quarterly report on Form 10-Q of Time Associates, Inc. 2. Based on my knowledge, this annual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; 3. Based on my knowledge, the financial statements, and other financial information included in this annual report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant's other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the registrant and we have: a. designed such disclosure controls and procedures to ensure that materialinformation relating to the registrant, including its consolidatedsubsidiaries, is made known to us by others within those entities,particularly during the period in which this report is being prepared; b. evaluated the effectiveness of the registrant's disclosure controls andprocedures as of a date within 90 days prior to the filing date of thisreport (the "Evaluation Date"); and c. presented in this report our conclusions about the effectiveness of thedisclosure controls and procedures based on our evaluation as of theEvaluation Date; 5. The registrant's other certifying officers and I have disclosed, based on our most recent evaluation, to the registrant's auditors and the audit committee of registrant's board of directors (or persons performing the equivalent function): a. all significant deficiencies in the design or operation of internalcontrols which could adversely affect the registrant's ability to record,process, summarize and report financial data and have identified for theregistrant's auditors any material weaknesses in internal controls; and b. any fraud, whether or not material, that involves management or otheremployees who have a significant role in the registrant's internalcontrols; and 6. The registrant's other certifying officers and I have indicated in this report whether or not there were significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of our most recent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Date: November 12, 2010 /s/ Katherine West Katherine West President
